As filed with the Securities and Exchange Commission on November 21, 2014 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 F ORM S-3 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 GENERAL ELECTRIC CAPITAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 13-1500700 (I.R.S. Employer Identification No.) 901 Main AvenueNorwalk, CT 06851(203) 840-6300 (Address, including zip code, and telephone number, including area code,of registrants principal executive offices) Fred A. Robustelli, Esq.Associate General CounselTreasury201 High Ridge RoadStamford, Connecticut 06927(203) 961-5322 (Name, address, including zip code, and telephone number,including area code, of agent for service) Copies to: Cory R. Chivers, Esq.
